Name: Commission Regulation (EEC) No 1404/88 of 24 May 1988 laying down the intervention threshold for nectarines for 1988
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Official Journal of the European Communities No L 129/ 1325 . 5. 88 COMMISSION REGULATION (EEC) No 1404/88 of 24 May 1988 laying down the intervention threshold for nectarines for 1988 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1113/88 (2), and in particular Article 16a (5), Whereas Article 16a of Regulation (EEC) No 1035/72 lays down for nectarines the criteria for fixing the intervention threshold for the Community as constituted at 31 December 1985 ; whereas it falls to the Commission to fix this intervention threshold by multiplying by the percentage specified in Article 2 of the Regulation the average, for the last five years for which statistics are available, of the quantities produced for consumption without processing ; HAS ADOPTED THIS REGULATION : Article 1 The intervention threshold for nectarines for 1988 shall be 37 272 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 110, 29 . 4. 1988 , p . 33 .